                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   David R. Norton, SBN 291448
                                                       W. Chris Maloney, SBN 311102
                                                   4   350 University Ave., Suite 200
                                                       Sacramento, California 95825
                                                   5   cfessenden@porterscott.com
                                                       dnorton@porterscott.com
                                                   6   cmaloney@porterscott.com
                                                       TEL: 916.929.1481
                                                   7   FAX: 916.927.3706

                                                   8   Attorneys for Defendants
                                                       CALIFORNIA EXPOSITION AND STATE FAIR and RICK PICKERING
                                                   9
                                                  10                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  11
                                                  12   BURT CAMENZIND, an individual,                      CASE NO. 2:19-CV-00632-MCE-AC
                 350 University Ave., Suite 200




                                                  13
                                                                                                           JOINT STIPULATION TO MODIFY
                    Sacramento, CA 95825




                                                                         Plaintiff,
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                       PRE-TRIAL SCHEDULING ORDER
                                                       v.                                                  AND ORDER
                                                  15
                                                       CALIFORNIA EXPOSITION AND STATE
                                                  16
                                                       FAIR; RICK PICKERING, in his official
                                                  17   capacity as General Manager of California
                                                       Exposition and State Fair; DOES 1-10,
                                                  18   inclusive,                                          Complaint Filed: 03/08/2019
                                                  19
                                                                   Defendants.
                                                  20   ___________________________________/
                                                  21
                                                  22           This Stipulation is entered into by and between Plaintiff BURT CAMENZIND (“Plaintiff”)

                                                  23   and Defendants CALIFORNIA EXPOSITION AND STATE FAIR and RICK PICKERING

                                                  24   (“Defendants”) (collectively, “The Parties”) by and through their respective counsel. The Parties enter

                                                  25   into this stipulation and proposed order in compliance with the Federal Rule of Civil Procedure 16(b)

                                                  26   and the requirements of the scheduling order. The parties request to briefly continue non-expert and

                                                  27   expert discovery deadlines as well as the dispositive motion hearing deadline by 90 days.

                                                  28           WHEREAS, this case does not currently have a trial date;

                                                       {02182531.DOCX}                            1
                                                                 JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
                                                   1           WHEREAS, the current deadline for non-expert discovery is April 14, 2020, the current
                                                   2   deadline for expert discovery is September 3, 2020, and the current deadline to file dispositive
                                                   3   motions is October 9, 2020;
                                                   4           WHEREAS, the parties have diligently conducted discovery, including the exchange of
                                                   5   written discovery;
                                                   6           WHEREAS, the parties were forced to cancel the deposition of Plaintiff, Defendant Rick
                                                   7   Pickering, and a third party witness during the week of March 23 due to the shelter in place orders
                                                   8   issued by the State of California, the City and County of San Francisco, and the County of
                                                   9   Sacramento;
                                                  10           WHEREAS, the shelter in place orders will prevent the parties from conducting necessary
                                                  11   depositions for at least another 30-60 days;
                                                  12           WHEREAS, the Parties have conferred and propose the following scheduling amendments:
                 350 University Ave., Suite 200




                                                  13           Last day to complete non-expert discovery: July 14, 2020
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           Last day to disclose expert witness:         September 14, 2020
                                                  15           Last day to disclose rebuttal expert witness: October 12, 2020
                                                  16           Last day to complete expert discovery:       December 3, 2020
                                                  17           Last day to file dispositive motions:        January 8, 2021
                                                  18           Good cause exists for a brief 90-day continuance of the above deadlines to allow the parties
                                                  19   sufficient time to conduct discovery and assess the viability of a summary judgment motion. Thus,
                                                  20   the parties are requesting a 90 day continuance of the above stated deadlines.
                                                  21   ///
                                                  22   ///
                                                  23   ///
                                                  24   ///
                                                  25   ///
                                                  26   ///
                                                  27   ///
                                                  28   ///

                                                       {02182531.DOCX}                           2
                                                                JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
                                                   1            IT IS SO STIPULATED.
                                                   2   Dated: March 26, 2020                          PORTER SCOTT
                                                                                                      A PROFESSIONAL CORPORATION
                                                   3
                                                   4
                                                                                                      By /s/ David R. Norton
                                                   5                                                        Carl L. Fessenden
                                                                                                            David R. Norton
                                                   6                                                          W. Chris Maloney
                                                                                                              Attorneys for Defendants
                                                   7
                                                   8   Dated: March 26, 2020                          PACIFIC JUSTICE INSTITUTE

                                                   9                                                  By     /s/ Matthew B. McReynolds (authorized on 3/25/20)
                                                  10                                                           Matthew B. McReynolds
                                                                                                               Attorney for Plaintiff
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                  ORDER
                                                  15            Based upon the Stipulation of the parties, the current scheduling order is modified as set forth
                                                  16   above.
                                                  17            IT IS SO ORDERED.
                                                  18   Dated: March 26, 2020
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02182531.DOCX}                            3
                                                                 JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
